Title: [To Thomas Jefferson from the Board of Trade, 13 March 1780]
From: Board of Trade
To: Jefferson, Thomas


  [Williamsburg, 13 Mch. 1780. Minute in Board of Trade Journal (Vi): “Thomas Smith esq. having purchased three negroe men Slaves of the Escheated property in Hanover in compliance with our request Ordered that the Executive be informed thereof and that they be requested to instruct us into what department they choose to have them disposed of.” Minutes also show that the cost of these slaves was £13,544. Letter not located.]
